Citation Nr: 1708388	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-00 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for status post right ankle surgery with moderate degenerative arthritis, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 0 percent disabling.

3.  Entitlement to an increased rating for status post left shoulder strain, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for adjustment disorder with depression and anxiety, currently rated as 50 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to March 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2011 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and Sioux Falls, South Dakota.  The RO in Chicago, Illinois currently has jurisdiction.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.





FINDINGS OF FACT

1.  In a February 16, 2017, statement, the Veteran withdrew his claim for an increased disability rating for hearing loss.

2.  In a February 16, 2017, statement, the Veteran withdrew his claim for an increased disability rating for status post right ankle surgery with moderate degenerative arthritis.

3.  In a February 16, 2017, statement, the Veteran withdrew his claim for an increased disability rating for status post left shoulder strain.

4.  In a February 16, 2017, statement, the Veteran withdrew his claim for an increased disability rating for tinnitus.

5.  In a February 16, 2017, statement, the Veteran withdrew his claim for an increased disability rating for adjustment disorder with depression and anxiety.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to an increased rating for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to an increased rating for status post right ankle surgery with moderate degenerative arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2015).

3. The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to an increased rating for status post left shoulder strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2015).

4.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2015).

5.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to an increased rating for adjustment disorder with depression and anxiety have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2015). 

On February 16, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of an increased rating for hearing loss, status post right ankle surgery with moderate degenerative arthritis, status post left shoulder strain, tinnitus, and adjustment disorder with depression and anxiety.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  

Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and as such, those issues are dismissed. 


ORDER

The claim for an increased rating for hearing loss is dismissed.

The claim for an increased rating for status post right ankle surgery with moderate degenerative arthritis is dismissed.

The claim for an increased rating for status post left shoulder strain is dismissed.

The claim for an increased rating for tinnitus is dismissed.

The claim for an increased rating for adjustment disorder with depression and anxiety is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the TDIU issue.

The Veteran contends that his service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  The Board notes that the Veteran is service-connected for adjustment disorder with depression and anxiety with a 50 percent rating, sleep apnea with a 50 percent rating, uncontrolled hypertension with a 40 percent rating, hypertensive heart disease with a 30 percent rating, status post right ankle surgery with moderate degenerative arthritis with a 20 percent rating, status post left shoulder strain with a 10 percent rating, tinnitus with a 10 percent rating, and bilateral hearing loss with a noncompensable rating.  Accordingly, the Veteran does meet the schedular requirements under 38 C.F.R. § 4.16(a). 

While an opinion has been rendered on the Veteran's claim for entitlement to TDIU for some of the Veteran's service-connected disabilities, the Veteran's disability rating for adjustment disorder with depression and anxiety was increased from 30 percent disabling to 50 percent disabling effective February 23, 2016, however there is no opinion on the functional effect of the increase on the Veteran's ability to secure or follow substantially gainful employment.  Additionally, as the Veteran is service-connected for several disabilities, the Board finds that an opinion is necessary that addresses the combined functional effects of the Veteran's disabilities, as well as the individual effect.  Accordingly, the Board finds a remand is necessary for comment on functional impairment due to the Veteran's service-connected adjustment disorder with depression and anxiety, sleep apnea, uncontrolled hypertension, hypertensive heart disease, status post right ankle surgery with moderate degenerative arthritis, status post left shoulder strain, tinnitus, and bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit the claims file to an appropriate examiner for the purpose of commenting on functional effects of the Veteran's status post right ankle fracture with traumatic arthritis; depressive and adjustment disorder mixed with anxiety and depressed mood; and right shoulder strain, relative to the Veteran's ability to secure or follow substantially gainful employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  Nonservice-connected disability and age should be neither considered nor discussed.

2.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the inquiry is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


